 



EXHIBIT 10.31
THIRD AMENDMENT TO LEASE
     This Third Amendment to Lease (this “Amendment”), dated as of June 1, 2004
(the “Amendment Date”), by and between iSTAR SUNNYVALE PARTNERS, L.P., a
Delaware limited partnership (“Landlord”), and SILICON IMAGE, INC., a Delaware
corporation (“Tenant”), amends and forms a part of the Lease, dated December 12,
2002, by and between Landlord and Tenant, as amended by the First Amendment to
Lease dated July 23, 2003 and by the Second Amendment to Lease dated
February 17, 2004 (collectively, the “Lease”).
RECITALS
     A. Capitalized terms used herein and not defined herein have the meanings
specified in the Lease.
     B. Tenant currently leases the entirety of the interior space within the
1060 East Arques building and a 30,821 square foot portion of the interior space
within the 1070/1080 East Arques building.
     C. Landlord and Tenant desire to amend the Lease to expand the Leased
Premises to include the remaining portion of the interior space within the
1070/1080 East Arques building (the“Expansion Premises”), subject to the terms
and conditions set forth herein. The Expansion Premises are depicted in
Schedule 1 attached hereto and consist of approximately 28,163 square feet.
AGREEMENTS
     Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant hereby agree as
follows:
     1. Expansion of Leased Premises.
     a. On July 1, 2004 (the “Expansion Premises Commencement Date”), Landlord
shall deliver the Expansion Premises to Tenant, and Tenant shall accept the
Expansion Premises from Landlord “as is”, “where is” and with all faults, on and
subject to the terms and conditions set forth in Paragraph 2.5 of the Lease.
Notwithstanding the foregoing, Landlord shall be responsible to repair any
defects in the HVAC system if it is not in good working order if: (i) Tenant
notifies Landlord in writing of such defect on or before August 15, 2004, and
(ii) such defect is not caused due to any actions by Tenant.
     b. Effective as of the Expansion Premises Commencement Date, the definition
of the “Leased Premises” set forth in Article 1 of the Lease shall be deleted in
its entirety and replaced with the following:
“(1) All of the interior space within the 1060 East Arques building, including
stairwells, connecting walkways, and atriums, consisting of approximately 50,819
square feet and, for purposes of this Lease, agreed to contain said number of
square feet and (2) all of the interior space within the 1070/1080 East Arques
building, including stairwells, connecting walkways, and atriums, consisting of
approximately 58,984 square feet and, for purposes of this Lease, agreed to
contain said number of square feet.”
     2. Lease Expiration Date. The Lease Expiration Date with respect to the
entire Leased Premises (including, without limitation, the Expansion Premises)
shall be and remain July 31, 2010.

-1-



--------------------------------------------------------------------------------



 



     3. Tenant’s Security Deposit. Within ten (10) days after the Amendment
Date, Tenant shall deposit with Landlord the amount of fifty-five thousand one
hundred ninety-nine dollars ($55,199.00) in order to increase Tenant’s Security
Deposit to two hundred seven thousand two hundred forty-four dollars
($207,244.00).
     4. Abatement: Base Monthly Rent; First Month’s Prepaid Rent.
     (a) Provided that no Event of Default occurs, Base Monthly Rent for the
period from the Amendment Date until March 31, 2005 shall be fully abated;
provided that Tenant shall remain obligated to pay any and all Additional Rent
due under the Lease during such period, including, without limitation, any
Additional Rent related to the Expansion Premises from and after the Expansion
Premises Commencement Date.
     (b) Effective as of April 1, 2005, the definition of “Base Monthly Rent”
set forth in Article 1 of the Lease shall be deleted in its entirety and
replaced with the following:
“$107,607.00 per month from April 1, 2005 for a period of 4 months. On August 1,
2005, and on August 1 during each subsequent year of the Lease Term (each an
“Adjustment Date”), Base Monthly Rent shall be increased to an amount equal to
one hundred three percent (103%) of the Base Monthly Rent in effect immediately
prior to such Adjustment Date.”
     (c) Notwithstanding anything to the contrary herein, upon execution of this
Amendment, Tenant shall pay to Landlord the April 1, 2005 installment of Base
Monthly Rent set forth in Section 4(b) above; subsequent installments of Base
Monthly Rent shall be payable on the first day of each calendar month beginning
on May 1, 2005.
     5. Tenant’s Project Proportionate Share. Effective as of the Expansion
Premises Commencement Date, the definition of the “Tenant’s Project
Proportionate Share” set forth in Article 1 of the Lease shall be deleted in its
entirety and replaced with fifty and 96/100 percent (50.96%).
     6. Tenant’s Building Proportionate Share. Effective as of the Expansion
Premises Commencement Date, the definition of the “Tenant’s Building
Proportionate Share” set forth in Article 1 of the Lease shall be deleted in its
entirety and replaced with one hundred percent (100%).
     7. Area Plan for 1070/1080 East Arques Building. Effective as of the
Expansion Premises Commencement Date, the Leased Premises shall include the
entirety of the interior space within the 1070/1080 East Arques building, such
that Exhibit “A-1” to the Lease, which exhibit delineates the portion of such
building leased to Tenant prior to the Expansion Premises Commencement Date,
will no longer apply. Accordingly, Exhibit “A-1” to the Lease, together with any
and all references thereto in the Lease, shall be deleted in their entirety as
of the Expansion Premises Commencement Date.
     8. Tenant Improvement Work; Allowance. Paragraph 2.7 of the Lease is hereby
deleted in its entirety and replaced with the following:
“2.7 Tenant Improvement Work; Allowance. Landlord shall provide Tenant with an
improvement allowance of up to seven hundred eighty-one thousand six hundred
thirty dollars ($781,630.00) (the “Allowance”); provided, however, that three
hundred sixty thousand six hundred twenty three and 15/100 dollars ($360,623.15)
of such Allowance has already been used prior to the Amendment Date, leaving an
available balance of up to four hundred twenty-one thousand six and 85/100
dollars ($421,006.85). The Allowance shall be used to reimburse Tenant only for
direct, reasonable costs incurred by Tenant in designing, constructing and
installing

-2-



--------------------------------------------------------------------------------



 



improvements in the Leased Premises (the “Tenant improvements”); provided,
however, that the Allowance shall not be used to reimburse Tenant for any costs
incurred by Tenant in connection with signage, furniture, trade fixtures,
equipment or moving. The Tenant Improvements shall be designed, constructed and
installed in accordance with plans and specifications to be reasonably approved
in advance by Landlord and in accordance with all applicable laws, ordinances
and regulations, and shall be constructed by a general contractor that is
licensed in the State of California and reasonably approved in advance by
Landlord. Tenant Improvement work may commence upon the completion and execution
of all required documentation and receipt of all required approvals and permits.
Landlord shall pay to Tenant the Allowance when Tenant provides to Landlord
receipts for all Tenant Improvement work and evidence that all such work has
been completed free and clear of all mechanics’ and materialman’s liens;
provided that Landlord shall have no obligation to pay any portion of the
Allowance for any Tenant Improvement work that has not been so completed by
December 31, 2005.”
     9. Brokerage Commissions. Tenant represents, warrants and agrees that,
except for Ted Eyre of BT Commercial, it has not had any dealings with any real
estate broker(s), leasing agent(s), finder(s) or salesmen with respect to the
subject matter of this Amendment, and that, subject to the immediately following
sentence, it will indemnify, defend with competent counsel, and hold Landlord
harmless from any liability for the payment of any real estate brokerage
commissions, leasing commissions or finder’s fees claimed by any real estate
broker(s), leasing agent(s), finder(s), or salesmen to be earned or due and
payable by reason of Tenant’s agreement or promise (implied or otherwise) to pay
(or to have Landlord pay) such a commission or finder’s fee by reason of the
subject matter of this Amendment. For the transaction contemplated by this
Amendment Landlord shall pay to BT Commercial a procuring fee equal to five
percent (5%) of the Base Monthly Rent payable with respect to the Expansion
Premises through the Lease Expiration Date, payable one-half (1/2) upon
execution of this Amendment and one-half (1/2) on the Expansion Premises
Commencement Date. Except as expressly provided in this Section 10 with respect
to brokerage commissions payable with respect to this Amendment, Paragraph 14.2
of the Lease shall continue to apply and remain in full force and effect.
     10. Conflicts: No Other Amendment. In the event of a conflict between the
provisions of this Amendment and the provisions of the Lease, the provisions of
this Amendment shall control. Except as set forth in this Amendment, the
provisions of the Lease remain in full force and effect.
     11. Entire Agreement. The Lease, as modified by this Amendment, constitutes
the entire agreement between the parties hereto pertaining to the subject matter
hereof and may be further modified only by a writing signed by the parties
hereto.
     12. Facsimile: Counterparts. This Amendment may be signed in multiple
counterparts which, when signed by all parties, shall constitute a binding
agreement. Landlord and Tenant agree that the delivery of an executed copy of
this Amendment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Amendment had been
delivered.

-3-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have caused this Amendment to be duly
executed as of the Amendment Date.

                  iSTAR SUNNYVALE PARTNERS, L.P., a     Delaware limited
partnership, Landlord
 
           
 
  By:   /s/ Erich Stiger    
 
           
 
           
 
  Its:   Vice President    
 
           
 
           
 
                SILICON IMAGE, INC., a Delaware corporation,     Tenant
 
           
 
  By:   /s/ Robert Gargus    
 
           
 
           
 
  Its:        
 
           

 



--------------------------------------------------------------------------------



 



Schedule 1
Expansion Premises

-5-



--------------------------------------------------------------------------------



 



Exhibit 10.31
(MAP) [f27680f2768010.gif]

 